In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-264 CV

____________________


JEFFERSON COUNTY APPRAISAL DISTRICT, Appellant


V.


SERVICE ZONE, INC., Appellee




On Appeal from the 172nd District Court 
Jefferson County, Texas

Trial Cause No. E-174,115




MEMORANDUM OPINION
	The appellant, Jefferson County Appraisal District, and the appellee, Service Zone,
Inc., filed a joint motion asking this Court to vacate the judgment of the trial court, and
remand the cause for entry of a judgment in accordance with the parties' agreement.  The
Court finds the motion complies with Tex. R. App. P. 42.1(a)(2).
	It is, therefore, ordered that the judgment of the trial court is vacated without reference
to the merits and the cause is remanded to the 172nd District Court of Jefferson County,
Texas, for further proceedings in accordance with the parties' settlement agreement.  Costs
are assessed against the party incurring such costs.
	VACATED AND REMANDED.



							_____________________________
								STEVE McKEITHEN
								        Chief Justice



Submitted on May 8, 2008
Opinion Delivered May 15, 2008

Before McKeithen, C.J., Kreger and Horton, JJ.